DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see page 6, filed 7/28/22, with respect to the rejection of claims 10-12 under 35 U.S.C. 101 have been fully considered and are persuasive, and terminal disclaimer has been recorded.  The rejection of claims 10-12 under 35 U.S.C. 101 has been withdrawn. 
Applicant's amendment, specifically the removal of limitations from claim 1, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Terminal Disclaimer
The terminal disclaimer filed on 7/28/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,985,864 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 11, and 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Murata et al (US 6,779,931), cited in the IDS filed 2/9/22.
Re. Claim 1, Murata et al discloses a fiber optic alignment device (Figs. 6-11; col. 7 lines 8-20) for connecting a first optical fiber 21a to a second optical fiber 21b, the fiber optic alignment device comprising: 
a fiber passage extending from a first end to a second end, the fiber passage adapted to receive the first optical fiber 21a through the first end of the fiber passage and adapted to receive the second optical fiber 21b through the second end of the fiber passage (Figs 6-11; col. 7 lines 21-31 and 52-59; and col. 8 lines 18-22), the fiber passage including:
a first gel member 66 adapted to wipe the first optical fiber 21a when the first optical fiber 21a is slid into the fiber passage along a first groove of the fiber passage through the first end (Figs 6-11; col. 7 lines 15-20, 41-47, and 67; col. 8 lines 1-8); and 
a second gel member 66 adapted to wipe the second optical fiber 21b when the second optical fiber 21b is slid into the fiber passage along a second groove of the fiber passage through the second end. Figs 3, col. 5 lines 12-24, and col. 11 lines 45-47. 
With respect to claim 1, it is noted that gel 66 located on the first side of the fiber passage is considered “the first gel member," while the gel 66 located on the second opposing side of the fiber passage is considered "the second gel member."  Each of the first and second gel members 66 is described as having a tubular shape which respectively fills/blocks each of the first and second ends of the fiber passage prior to insertion of the first and second optical fibers (col. 7 lines 15-20 and col. 8 lines 4-8), and therefore each gel member 66 meet the broad structural limitations of a “gel block.”
Re. Claims 11 and 12, Murata et al. discloses the fiber optic alignment device as discussed above.  The first and second gel members 66 are partially displaced by insertion of the end portion of respective optical fiber 21a/21b (col. 7 lines 8-20; col. 8 lines 4-15), and therefore the first gel member 66 will inherently act to clean the end portion of the first optical fiber 21a when the first optical fiber 21a is slid within the fiber passage, and the second gel member 66 will inherently clean the end portion of the second optical fiber 21b when the second optical fiber 21b is slid within the fiber passage.  This inherent cleaning process may broadly be considered a wiping process, as the fiber end face acts to displace the gel material, thereby depositing particulate matter from the fiber end face into the gel material.  Finally, it is noted that it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
Allowable Subject Matter
Claims 2-10, 13, 14, and 16-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not disclose or reasonably suggest the claimed fiber optic alignment device, specifically wherein the fiber passage includes an intermediate portion positioned between the first and the second ends of the fiber passage, the intermediate portion adapted to align the first and the second optical fibers, a first portion positioned between the first end of the fiber passage and the intermediate portion of the fiber passage, the first portion of the fiber passage including a first groove, and a second 2U.S. Patent Application Serial No. 17/390103 portion positioned between the second end of the fiber passage and the intermediate portion of the fiber passage, the second portion of the fiber passage including a second groove, wherein the first groove and the second groove each extend into the intermediate portion of the fiber passage and overlap each other to form a fiber alignment portion of the fiber passage, and wherein the fiber alignment portion of the fiber passage is adapted to align the first and the second optical fibers when the first and the second optical fibers are received within the fiber alignment portion.
The most applicable prior art, Murata et al (US 6,779,931), fails to disclose or reasonably suggest the claimed invention as recited in claims 2-10 and 13-23.  While Murata et al. illustrates an alignment structure intermediate the first and second ends of the fiber passage, the structure of Murata et al. differs in lacking the required first and second grooved and overlapping portions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	9/7/22